                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

RICHARD LYNN DOPP,                          )
                                            )
                       Petitioner,          )
                                            )
v.                                          )      Case No. CIV-18-520-D
                                            )
JIMMY MARTIN,                               )
                                            )
                       Respondent.          )


                                         ORDER

         This matter is before the Court for review of the Report and Recommendation [Doc.

No. 21] issued by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Judge Jones recommends that Respondent’s Motion to Dismiss

[Doc. No. 18] be denied because it raises a venue defense that was waived by omission

from a prior motion.     See Fed. R. Civ. P. 12(g)(2).   If this recommendation is adopted,

Judge Jones also recommends extending the deadline for Respondent to file his response

to the Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241.

         The case file shows no timely objection to the Report or request for an extension of

time to object.    Therefore, the Court finds that the parties have waived further review of

all issues addressed in the Report.    See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991); see also United States v. 2121 East 30th Street, 73 F.3d 1057, 1060 (10th Cir.

1996).     For the reasons explained by Judge Jones, the Court finds that Respondent has

waived a defense of improper venue but that Respondent should be allowed additional time

to respond to the Petition.
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 21] is ADOPTED in its entirety.

      IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss [Doc. No. 18]

is DENIED.     Respondent shall respond to the merits of the Petition no later than

December 5, 2018.

      IT IS SO ORDERED this 5th day of November, 2018.




                                         2
